        Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


United States of America,
                                                     S1 15 Cr 317 (KMW)
               - v. -

Dean Skelos and Adam Skelos,

                        Defendants.




                 SENTENCING MEMORANDUM FOR DEAN SKELOS




G. Robert Gage, Jr.
Gage Spencer & Fleming LLP
410 Park Avenue, Suite 810
New York, New York 10022
(212) 768-4900

Attorneys for Dean Skelos
          Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 2 of 23




                                             TABLE OF CONTENTS


TABLE OF CONTENTS .................................................................................................. i

TABLE OF AUTHORITIES............................................................................................ ii

INTRODUCTION .......................................................................................................... 1

DISCUSSION ................................................................................................................. 2

    I.    Personal Background ............................................................................................ 2

    II. Dean Skelos’ Ongoing Commitment to Family ..................................................... 3

    III. The Importance of the Ongoing Relationship Between Dean and
           His Grandchildren ............................................................................................ 6

    IV. Dean Skelos’ Health ............................................................................................. 9

    V. Dean Skelos Has Already Suffered Severe Consequences for His Conduct ............11

    VI. Dean Skelos Has Dedicated His Life to Public Service..........................................12

              A. Legislation .................................................................................................12

              B. Service to the Community ..........................................................................14

    VII. Acts of Kindness and Compassion .......................................................................15

LEGAL ANALYSIS .......................................................................................................16

    I.     An Application of the 18 U.S.C. § 3553(a) Factors Strongly Supports a
            Variant Sentence .............................................................................................16

    II. The Avoidance of Unwarranted Sentencing Disparities ........................................18


CONCLUSION ..............................................................................................................20




                                                               i
          Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 3 of 23




                                          TABLE OF AUTHORITIES
Cases:
Gall v. United States.
        522 U.S. 38 (2007) ................................................................................................16

Kimbrough v. United States,
      552 U.S. 85 (2007) ................................................................................................16

United States v. Adelson,
       441 F. Supp. 2d 506 (S.D.N.Y. 2006) ........................................................... 18, n.12

United States v. McDonnell
       No. 3:14-cr-12 (E.D.Va. 2015) ..............................................................................19

United States v. McDonnell
       792 F.3d 478 (4th Cir. 2015) ........................................................................ 19, n.15

United States v. Renzi,
       4:08-cr-00212 (D.Ariz. 2013) .................................................................................19

Statutes and Rules:

18 U.S.C. § 3553(a) ................................................................................................... passim




                                                              ii
           Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 4 of 23




                                            INTRODUCTION


                  Defendant Dean Skelos respectfully submits this memorandum in connection

with his sentencing scheduled for October 24, 2018. We respectfully refer the Court to the

Original Memorandum of March 23, 2016, as it contains a fulsome discussion of Mr.

Skelos’ life and character.1 We also include for the Court’s consideration a discussion of

new letters submitted on behalf of Mr. Skelos, especially to the extent they address relevant

conduct pertaining to the period of time after the submission of the Original Memorandum.

For the reasons set forth both below and in the Original Memorandum, we beseech the

Court’s leniency and request, respectfully, that the Court exercise its discretion to impose a

sentence of short duration on Mr. Skelos in view of the observations of a wide cross-section

of people that Mr. Skelos’ life, predominantly devoted to public service, has been marked by

his unremitting effort to help and care for others.

                  As described by U.S. Probation Officer Katrina Minus-Shepherd in her Pre-

Sentence Investigation Report of September 19, 2018, “there is no doubt that Mr. Skelos has

been zealous in providing care and concern for others in his personal and professional life.”2

This remark, from a disinterested evaluator of the defendant, reflects a central hallmark of

Mr. Skelos’ life and conduct, present from his earliest days, which he has continued to

demonstrate even during these extraordinarily difficult past few years.

                  Mr. Skelos has extended that “concern for others” even though he has been

significantly diminished by his troubles. His health, including severe bouts of depression

and serious hearing loss, is in significant decline. As described more fully herein, his public


1
    The Original Memorandum is attached hereto and cited herein as “Org. Mem.”
2
    Presentence Investigation Report of Dean G. Skelos (“DGS PSR”), at 40.

                                                      1
           Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 5 of 23




humiliation continues on a daily basis. Importantly, though, that has not stopped his

instinct to help others through acts which have included providing a home and emotional

and financial support for his ex-daughter in law, Ann Marie Diaz, and her two children.

                   Yet, the jury has spoken. Mr. Skelos accords great respect to the men and

women who decided his fate; we do not seek to excuse or minimize their findings on his

behalf. Rather, we ask the Court to consider the whole of Mr. Skelos’ life and the

punishment the man has already suffered for his conduct.

                                              DISCUSSION

      I.      Personal Background

                   The Original Memorandum describes Dean’s upbringing in detail.          Org.

Mem., at 2-8. As Your Honor knows, Dean was raised by a large and loving family after

his mother passed away when he was only three years old. Throughout his lifetime, and via

all accounts, Dean has returned the family love he was shown by constantly demonstrating

care for others. Org. Mem., at 20-24.

                   Nevertheless, it is Dean’s own family which has suffered the most. The

overarching heartbreak caused by Adam’s troubles is pervasive. It is an unfortunate reality

that the strain of this trial has caused a rift between father and son. As the probation officer

describes, the situation is “exceptionally sad.”3 Even so, as Dean will unequivocally express

to Your Honor at the time of sentence, he still loves his son deeply and greatly regrets that

the conduct originally intended to help his son went so awry.




3
    Presentence Investigation Report of Adam Skelos (“AS PSR”), at 41.

                                                      2
         Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 6 of 23




   II.      Dean Skelos’ Ongoing Commitment to Family

                In the aftermath of the first trial, Adam and his then wife Ann Marie

divorced. Upon the rupture of that marriage, Dean and his wife assumed responsibility for

Dean’s two special needs grandchildren, a labor they have shouldered with the love,

approval, and expressed appreciation of Adam’s ex-wife. Ann Marie describes:

         “In June 2016, the boys and I moved in with Dean and Gail Skelos. It was
         during these two years that Dean, despite all of his legal woes, put the well-
         being of me and my children first, and saved us. Taking in two boys, a large
         dog, two cats, and a single mom that just lost everything is no small ask.
         When Dean took us in, he just shrugged and said "we're family". But people
         say a lot of things. In the two years that we lived there, Dean showed me
         what family means. It means that you always show up, that you always
         follow through, and that is what Dean has done for my two boys. He has
         become their much needed father figure, disciplinarian, advocate and friend.
         To the boys, he is their Papou! To me, he is a dad.”

Ann Marie Diaz.

                Adam and Ann Marie have two sons: Dean Jr. and Dylan. Both boys suffer

from autism. Dean Jr. is non-verbal. Dylan is verbal, but has other problems associated

with the disorder. One longtime friend writes that “[t]hese boys are the love of [Dean’s] life.

He has never tired of being with them.” Paul H. Durnan. “A most common sight upon

entering the Skelos’ home, was one of the boys is sitting on their Grandfather’s lap doing

puzzles, playing a game or reading a book.” Eva and Ed Watson. “Dean has been the main

father figure to the little boys as well as being their main financial support. Dean is the one

who put them on the school bus every morning and was there to help them when they got

off the bus.” Carla A. Silverstein. One friend writes simply that “Dean and Gail have been

wonderful grandparents to their two autistic grandsons and their mother.” Rev. Peter G.

Young.



                                               3
        Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 7 of 23




                Ann Marie describes the difficulties that she and her family have faced over

the last few years. “The aftermath of the first trial was a challenge to navigate on my own,

coupled with the struggles of raising two boys with special needs by myself, a divorce, and

the sudden passing of my father, Arthur Diaz, all at the same time.” Ann Marie Diaz. Adam

and Ann Marie were forced to sell their home as a result of the first trial. It is in this most

difficult and trying time that Dean showed his character most clearly as he and Gail

immediately embraced Ann Marie and their grandchildren. “When they had no place to

go, Dean and his wife Gail took them into their home with open arms and supported them

financially and emotionally.” Anastasia Skelos Lester. As Gail describes:

        “Dean stood up for them despite the objections from his son on a daily basis.
        His priority has been protecting our boys and their mother and easing the
        horrible transition that had to go through alone. So one adult, two young
        boys (aged 2 and 3 ½), two cats and one 90-pound dog were moved into our
        home.”

Gail Skelos.

                Upon taking in the family, Dean quickly became a day-to-day pillar of

support to his grandchildren. “Dean was present, engaged, and involved in every aspect of

the boys’ daily world. He became an integral part of their daily schedule from the moment

they woke up, until moment they would cuddle for an episode of Peppa Pig before bed. For

the first time, my sons had a male role model they could count on for consistency.” Ann

Marie Diaz.4

                Raising autistic children is a far more difficult, expensive and emotionally

draining process than raising a child unencumbered by extra challenges.                        Ann Marie

explains that “there is nothing typical about the world we live in. Both of my sons are

4
 “To see the boys sitting on their Papou’s lap every morning and every night and pulling him by the hand up
to bed each night to watch Peppa the Pig and fall asleep together is something we will never forget.” Gail
Skelos.

                                                     4
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 8 of 23




diagnosed with Autism, with the elder being non-verbal. Both boys struggle with verbal

communication. Our walls are decorated with visual schedules and safety reminders. They

follow strict schedules and ABA lifestyle (applied behavior analysis) that needs to be

followed by all members of the household to keep the boys on task.” Ann Marie Diaz. Dean

devoted himself – and even adapted his home – to the process. “We turned our basement

into a classroom and that is where their therapists would work with them.” Gail Skelos.

Dean created daily routines and activities with the boys as routine is extremely important to

help the children improve and grow emotionally. “He had daily routines with the boys that

they all looked forward to. In the morning, it would be a race between the boys to get to

Dean first and play a game of candy crush before getting ready for school. In the evening,

Dean and Dylan would share a bowl of ice cream while Dean read to [them].” Ann Marie

Diaz. Neighbors recall: “[w]e watched as Dean would read to them, play with them and

teach them to be good men, a role their natural father could not provide.” Robin Sackstein.

              Ann Marie writes fondly of Dean’s trips to the supermarket with the boys.

Someone who has not been around severely autistic children might not recognize

immediately how difficult that process can be. Ann Marie describes:

        “One of Dean’s favorite pastimes with the boys is taking a special trip to
       Stew Leonards. Here the boys got to have fun playing with all the singing
       farm animals and pick out lobsters. My son Dean is fascinated by lobsters.
       Once home, Dean and the boys would place the lobsters down so the boys
       could watch them crawl around. Sounds simple enough; however, it takes a
       lot of patience, care and energy to manage my boys in public due to language
       barriers, impulsive behaviors and safety concerns, and then to continue to
       engage with them once home. The smiles on my boys faces when Dean
       would say they were going to Stew Leonards was priceless. It’s memories like
       these that stand out to me because of how happy Dean made my boys, how
       much fun and laughter we were able to have over a simple trip to Stew
       Leonards.”

Ann Marie Diaz.

                                              5
          Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 9 of 23




It may seem a small thing, but, we respectfully submit that it is this is merely the most recent

example of the sort of mundane every day and private act of Dean’s that best demonstrates

the character and make-up of the man.

   III.     The Importance of the Ongoing Relationship Between Dean and His
            Grandchildren

               Dean and Gail have shown a deep hands-on commitment to the boys’

development over the last few years. “From home services where we have been able to

work with ABA therapists and BCBAs (Board Certified Behavior Analysts) to manage

behaviors, to outside therapies such as access to therapeutic horseback riding (Horseability),

sensory gyms memberships, art therapy and music therapy programs, Dean and Gail have

helped to provide and participated in these services with us as a family.” Ann Marie Diaz.

Their efforts have borne fruit as well. "The progress monitoring data collection from our

Behavioral team show us that the boys are growing – at their own rate – because of these

services and consistency at home.” Id.

               Ann Marie and the boys “relocated to Florida this past May to avoid the

publicity of the current trial.” Ann Marie Diaz. This has been one of the most wrenching

events Dean has faced throughout this process. “We watched as the moving van pulled up,

to move [Ann Marie], and his grandsons to another State so that they could be physically

safe and have a fresh start. Although this hurt him deeply, he did it stoically, in a strong

supportive manner, both emotionally and financially.” Robin Sackstein.

               Dean has dedicated himself to maintaining as much contact with the boys as

possible. Each day he sets aside time to FaceTime with them for a video chat and story.

Dean and Gail have also spent much of the time since trial in Florida in an effort to be with

the boys. Friends describe that “Dean and Gail make extraordinary efforts to remain an

                                               6
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 10 of 23




integral part of the [boys’] lives through technology mediums such as [FaceTime] and

through extended visits to their new home.” Eva and Ed Watson.

                This contact is instrumental in the boys’ development. As the probation

officer and Ms. Diaz both describe, continuity is (and has been) incredibly important to the

emotional development of the boys. DGS PSR, at 19; Ann Marie Diaz. The science on this

issue is well established:

        "One of the primary diagnostic criteria for autism spectrum disorder (ASD) as
        outlined in the Diagnostic and Statistical Manual of Mental Disorders (DSM-
        5) is that the individual shows restricted, repetitive patterns of behavior,
        interests, or activities. And one of the key items of evidence to support the
        diagnosis is an insistence on sameness and an inflexible adherence to
        routines… Any deviation from any of these particulars, even one almost
        undetectable to a neurotypical individual, can result in enormous anxiety and
        tantrums from an ASD patient . . . [A]ny sort of change is a major cause for
        alarm."5

                Dean and Gail have also committed themselves to the boys’ emotional

development long term. Dean Jr. was recently accepted to a cutting-edge program at Duke

University to help improve his ability to speak. Dylan is on the waiting list for the program.

“Since the first clinical trial, there have been tremendous results that have led to additional

rounds of the program being scheduled. Parents and doctors report that participants int his

clinical program exhibit reduced behavioral issues, as well as increased verbal skills and

social capacity/awareness.” Ann Marie Diaz.

                Each Duke University treatment costs $15,000 before the expenses of travel,

housing, follow-up and medication. The treatments can happen as frequently as monthly

depending on the needs of an individual patient. Dean and Gail have committed to pay for



5
     See  “Why     Is   Routine     So    Important     to    People    with    ASD?”       accessed   at
https://www.appliedbehavioranalysisedu.org/why-is-routine-so-important-to-people-with-asd/.


                                                    7
          Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 11 of 23




these treatments for as long as they are able. “Dean is determined to give his grandson the

gift of speech and will spend whatever money we have to make this happen.” Gail Skelos.

               Despite Dean and Gail’s best efforts, both boys have faced “tremendous

setbacks” since the move to Florida and the changes in their routines. Ann Marie Diaz.

“School has just begun and we are resuming private services for after school and weekends

to help create a new norm for the boys that helps them work toward their IEP and

communication goals. Respectfully, without Dean and Gail’s financial support none of

these things would be possible.” Id. Gail describes that “each day they are still saying they

miss Papou. It is heartbreaking.” Gail Skelos.

               It had been Dean and Gail’s plan to move to Florida to be with Ann Marie

and the grandchildren after the trial. It remains their plan to do so as soon as Dean is able.

See Gail Skelos.

               “Now these little boys face the prospect of losing an important positive male

figure in their lives.”   Anastasia Skelos Lester.   As Dean’s neighbor argues, Dean “is

instrumental in the raising of his grandsons.” Robin Sackstein. As one friend pleads “[t]hese

two little boys have suffered enough! They cannot lose their Grandfather!” Donna Gallo

Langan. John Conway fears that, as the only male influence in the lives of his grandsons,

“[t]heir futures will be tragically impacted if that are separated from Dean.” John J. Conway,

III.   “Please look deep into your heart for empathy and kindness for these boys.” Gail

Skelos.

               A prolonged period of incarceration would risk even more severe setbacks for

Dean Jr. and Dylan; and an onerous fine would make it impossible for Ann Marie to afford




                                                 8
        Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 12 of 23




the necessary treatments to improve the health of her boys. 6 Accordingly, we respectfully

request that the Court consider sentencing options which would minimize any period of

separation between Dean and his grandchildren so that he might continue, as meaningfully

as possible, to assist in their health, education and development.

    IV.      Dean Skelos’ Health

                 The disintegration of Dean’s relationship with Adam and of the close knit

bonds of his family have had a negative impact on Dean both emotionally and physically.

Dean Skelos is now 70 years old. His health and well-being have declined markedly since

the first trial. His already poor hearing has deteriorated7 and his struggles with depression

have deepened.       “We saw first hand the emotional and physical toll this all has taken on

Dean and Gail, and have been there to console and comfort them in times of crises.” Robin

Sackstein. Dean has long required psychiatric treatment and has been prescribed anxiolytic

and anti-depressant medications for many years. Douglas Marcus, M.D. The mental and

emotional toll of these trials has been stark and extreme.

                 Dean has struggled for decades with clinical depression.                    Dean’s current

psychiatrist8 describes his mental health history:

          “Developmental and clinical history was significant for father’s death 3
          months ago at age 97, a son with significant substance abuse and psychiatric

6
 We note that the probation officer has recommended a fine of $100,000. We respectfully urge the Court to
reconsider the amount of the fine originally imposed. Dean Skelos’ conduct since the first trial has further
demonstrated that he is not a person motivated by personal aggrandizement. As a practical matter, an
excessive fine will impact Dean and Gail’s ability to continue to support Ann Marie and her two sons.
Additionally, a fine of significant magnitude will effectively punish Gail Skelos, who had her own career in
public service, in her retirement years. For these reasons, we respectfully request that the fine recommended
by the probation officer is sufficient, but not greater than necessary to serve the interests in this case.
7
 “The defendant suffers from hearing loss in both ears, and he wears hearing aids. His hearing reportedly has
become much worse since 2016.” DGS PSR, at 40.
8
 Dean’s prior psychiatrist, Dr. Constantine A. Haliasos, M.D., wrote about Dean’s treatment subsequent to
the first trial. See DGS PSR, at 21-22. He has since retired and Dean has sought treatment with Dr. Marcus.

                                                       9
          Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 13 of 23




          history, possible bipolar with psychiatric hospitalizations. Patient had a prior
          psychiatric treatment history through his primary care clinician, with
          anxiolytic and anti-depressant medications. He has also been in prior psycho-
          therapeutic treatment.”

Douglas Marcus, M.D.

The toll of the trials and the erosion of his relationship with Adam have only exacerbated

Dean’s condition. Dr. Marcus further describes his current observations of Dean’s mental

health:

          “[P]atient presented with a significant symptomatic profile including a waxing
          and waning of mood swings, social isolation, insomnia, dysphoria,
          anhedonia, crying jags and overall despondency. He denied suicidal intent
          and or plan but acknowledged that in recent times, the legal complexities that
          haunted him profoundly shook his sense of well-being and aggravated his
          guilt, anxiety and conflicted relationship with his [adopted] son.”

Id.

He notes that on follow-up visits Dean “presented as forlorn and regretful” and that his

mood “was labile with occasional crying jags.” Id.

                 Dean has come to struggle with alcohol issues.          The probation officer

describes that “[t]he defendant admitted that after his ex-daughter-in-law and the children

moved to Florida, he began to consume at least one martini and a couple of glasses of wine

daily. Skelos admitted that he has become dependent on alcohol and expressed that he

believes that he would be ‘more anxious and unable to sleep’ if he did not drink. The

defendant stated that he has recently come to realize that his use of alcohol may now be

considered a problem which he should address.” DGS PSR, at 22. “[Gail Skelos] stated

that Skelos has been consuming alcohol daily.” DGS PSR, at 20. The probation officer

recommended that Dean “be provided alcohol treatment as deemed necessary by the BOP




                                                10
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 14 of 23




while in custody, and that he be required to attend out-patient alcohol treatment upon his

release from custody.” DGS PSR, at 43.

       V. Dean Skelos Has Already Suffered Severe Consequences for His Conduct

              Dean’s neighbor Robin Sackstein perhaps describes it best:

       “throughout the years we have watched as he lived his life modestly with
       humility and has always tried to lead by example. We watched, as he would
       leave his family to attend his duties as our State Senator with selfless devotion
       to the community, that resulted in so many beneficial programs and
       improvements to our community. We watched as he built a solid career and
       name for himself. We watched as he tried endlessly to provide a stable home
       for his adoptive and troubled son. We watched, as extended family would
       gather regularly for family dinners and celebrations. Then we watched as it all
       began to slip away.”

Robin Sackstein.

Ms. Sackstein continues:

       “We watched as Dean and Gail opened their home to their daughter-in-law,
       Ann Marie, along with her two autistic children, their grandsons, to ensure
       that they had a safe home and stable environment to develop in. We watched
       as Dean would read to them, play with them and teach them to be good men,
       a role their natural father could not provide. We watched, as the police
       would sometimes be called because of the erratic behavior of his son. We
       watched as the moving van pulled up, to move Ann Marie, and his grandsons
       to another State so they could be physically safe and have a fresh start.
       Although this hurt him deeply, he did it stoically, in a strong supportive
       manner, both emotionally and financially. We watched as his name was
       taken down from the sports complex he worked so hard to get for our
       community. We watched as he lost all that was important to him.”

Id.

              Dean’s family has also witnessed his decline first hand:

       “Dean and I are almost 14 years apart so I have always admired him and I
       still do. He was the brother I looked to for guidance, but I see a different
       person than I have known my entire life. Now he is merely a hollow shell of
       a person. He no longer wants to leave his home, he prefers to be surrounded
       only by his family and his small close circle of friends. Even then, he mostly
       stares into space fixated on spending his last years in jail, instead of enjoying
       life with his devoted wife, his family and most of all, his precious grandsons

                                              11
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 15 of 23




         that he, like any grandparent, adores and wants to watch grow up. Now, he
         is terribly depressed because he has nothing to look forward to.”

Penelope Skelos Michelis.

“Since 2015 when he was initially indicted, he has become basically a recluse who is

embarrassed to be seen in public. This has been a self imposed jail sentence.” Carla A.

Silverstein. Friends have seen the change in his personality as well. “Once a vibrant, social,

charming individual Dean is now a broken man with little social interactions.” Nancy A.

DiBrita.

               Simply, the consequences of this ordeal have been devastating for Dean.

“Dean’s livelihood (and politics was his life), has been taken from him; his ability to practice

law was taken from him; his name, his legacy and all his accomplishments have been

mitigated and minimized; in essence, his life was taken from him. Over these past four

years, I’ve seen a man defamed of his very essence and suffer beyond what most folks can

ever imagine.” Donald R. DiBrita Sr. We respectfully submit that a sentence could be

fashioned which would benefit the public and restore a sense of purpose and health to the

man by exploiting that instinct to care of others. “From my personal experience of forty

years of working in a major leadership position in the Prison System, I am sure that society

would best benefit for him to continue to help others through community service using his

own personal experience to best benefit others.” Rev. Peter G. Young.

   VI.      Dean Skelos Has Dedicated His Life to Public Service

               A. Legislation

               As described in the Original Memorandum, Dean has dedicated virtually his

entire adult life to public service.        Not only does he have numerous historic

accomplishments to his name, but he achieved those goals by successfully engaging and

                                              12
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 16 of 23




collaborating with both colleagues and rivals while avoiding rancor. We respectfully refer

the Court to Mr. Skelos’ Original Memorandum which describes in detail Dean’s lengthy

and outstanding record in public service. Org. Mem., at 9-15.

              It bears emphasis that many of Dean’s signature achievements stand out even

more boldly today than they did two and a half years ago. For example, in the face of

dramatically rising prices, the Elderly Pharmaceutical Insurance Coverage (EPIC Program)

allows hundreds of thousands of senior citizens access to affordable prescription drugs; the

SAFE Act, which remains one of the strictest gun control law in the country, has become a

nationwide example of reform; Megan’s Law, which has become a by-word for protection

against predators, requires the registration of sex offenders in online databases and other

initiatives; the removal of the rape statute of limitations enables offenders to be prosecuted

without the constraint of time; and the Women’s Equality Act spearheads women’s rights

initiatives including achieving equal pay, protecting the victims of domestic violence and

ending pregnancy discrimination in workplaces. We believe it should also be highlighted

that the protection of senior New Yorkers was always central to Dean’s legislative

initiatives. Org. Mem., at 12.

              Beyond his legislative efforts, Dean’s felt it was critical that underrepresented

segments of the community had a voice in New York State politics. In a recent letter, Mr.

Welquis Lopez recalls:

       “I have experienced first hand his empathy and compassion to help out the
       community, specifically my community (hispanic community). In 2010,
       former Senator Skelos teamed up with the Hispanic Federation and Molloy
       College to form the Unidad Latina Conference (ULC). Senator Skelos was
       the driving force behind this conference. He met with important hispanic
       leaders and asked them to participate in this conference. This was the first
       time that the NY Senate sponsored a Hispanic Conference. We brought in —
       — Hispanics into one room to discuss hard topics, to network, to make

                                             13
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 17 of 23




        ourselves familiar to one another for support etc. The Unidad Latina
        Conference was comprised of Hispanics who worked for some of the top
        Fortune 500 Companies as well as small local hispanic owned businesses,
        government officials and organizations. He recognized their efforts in the
        community. The ULC also raised funds for 15 scholarships for students. I was
        given the responsibility to work with all parties involved in the conference and
        bring in the Hispanics who work in these Fortune 500 companies and
        businesses. Keynote speakers touched based on real topics that affect the
        community like employment, immigration, teen suicide and housing. The
        speeches were raw and emotional. It was a great way to truly hear and
        understand the real issues and struggles facing the Hispanic Community.
        This Conference was such a success, it was done for the next 5 years. Senator
        Skelos really showed his compassion and support for our growing
        community. Within 5 years, $400,000 was raised for scholarships. Every year
        the conference continue to be a platform to bring real issues to the table,
        giving activist, mentors and businesses a chance to be transparent and speak
        about their mission for change within the community.”

Welquis Lopez.

                 B. Service to the Community

                 Dean’s legislative achievements are complemented by the one-on-one time he

regularly spent with community members – which is particularly uncommon given his

senior position.       Among others, Senator Alfonse D’Amato has underscored this

commitment on multiple occasions. Most recently, Senator D’Amato explained “[h]e was

outstanding. He responded to his constituents’ needs. [Nothing] was too small or too

difficult for him, whether it was a local fire department that had a need, whether it was a

project to clean up an area. He was always mindful of the tremendous burden that the

school taxes constituted and therefore was always working to increase funding for the

schools. He was outstanding.” Tr., at 1929-1930.9 One constituent remembers Dean’s

crucial support of a nascent domestic violence program:



9
 Senator D’Amato wrote an article about Dean’s achievement in the Long Island Herald shortly after Mr.
Skelos had been charged in this matter. Senator D’Amato wrote that “Skelos’s extensive list of

                                                   14
         Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 18 of 23




         Dean Skelos also supported our Domestic Violence Program, a much needed
         service in the community. With his support, we obtained the seed funding to
         start a yearly “Walk to End the Silence on Domestic Violence,” on the Long
         Beach boardwalk. We started this five years ago and have continued to hold
         the walk each October. The day of the walk we post large informational
         cardboard plaques, in English and Spanish, which feature information about
         domestic violence including statistics. The plaques also have artwork from
         children and from victims of domestic violence. They are left up throughout
         the day for individuals in the community to see so that awareness can be
         raised about domestic violence. We are grateful to Dean Skelos for helping to
         support this important cause as well.

         Dean Skelos’s level of compassion with those in need and his high
         commitment to support the right causes in his community without political
         gain is to be commended.
Gil Bernadino. As another recent letter from one New York State congressional colleague

describes, “Dean had an unblemished career for 35 years in the Senate. Dean cared about

people, he worked very hard for his constituents, passed legislation that no one could be

denied Hospice Care; helped college students in the administrative process, etc.” Donna

Gallo Langan. See, also, Org. Mem. at 20-24 (describing service to the community).10


     VII.     Acts of Kindness and Compassion


                   Public achievements aside, Dean was best noted in the community and

amongst those who knew him best for his small, non-public acts of kindness and

compassion. As described in the Original Memorandum:

         “From giving the keys to his house to a family faced with a medical
         emergency, (Donna and Bruce Zides), to the countless letters describing his
         emotional support during times of death and mourning of family members,
         (Marie Gange; Lewis Bazakos; Francis Patience; Beatrice Armony; Charles Casolaro;
         Olga Gazonas), to his mentorship and guidance to so many young people,

accomplishments could match or surpass that of any elected official in the history of New York state.” Thank
You Senator Skelos, Long Island Herald, May 28, 2015.
10
  See, e.g., Elizabeth Finlay; Frank Alevva; Justine DiBrita; Jeffrey Greenfield; Angelo Siconoff; Marguerite Peugeof; Lois
Beedenburger; Eileen Dahlem; Elizabeth Finlay; Henry Hastava; Joan and David MacNaughton; Rabbi Mordechai
Kamenetzky; Angelo Siconolfi; Jean Profeta; Peter Skelos.

                                                            15
       Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 19 of 23




       (Russell Newkirk; John and Karole Rapant; Thomas Dunham; Frank Alleva; Diane
       Burman), Mr. Skelos’ ongoing compassion for the suffering and needs of
       others and his willingness to extend not only the services of his office but also
       his personal hand of friendship can only be described as extraordinary. These
       acts of kindness were far removed from any press release and campaign trail
       and were extended to all.”

Org. Mem., at 29.

              Despite his personal difficulties, Dean “continues to think of others before

himself as evidenced by all that he has done and continues to do for Ms. Diaz and his

grandsons, their sister who recently had a stroke, and numerous others.” DGS PSR, at 20.

There are dozens more such acts described in the letters and in the Original Memorandum.

Org. Mem., at 29-35. From Christmas Eve hospital visits to running birthday parties for the

children of friends delayed overseas to acting as a “second father,” there can be, as the

Probation Report concluded, “no doubt” that Dean is defined by his compassion and

generosity of spirit. Id.; DGS PSR, at 42.

                                    LEGAL ANALYSIS


I.     An Application of the 18 U.S.C. 3553(a) Factors Strongly Supports a Variant
       Sentence

              Although the Court must consider the Guidelines calculation as part of the

sentencing process, the Guidelines are advisory only and merely “serve as one factor among

several courts must consider in determining an appropriate sentence.” Kimbrough v. United

States, 552 U.S. 85, 90 (2007). Courts are permitted and encouraged to “consider every

convicted person as an individual and every case as a unique study in human failings that

sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.” Gall v.

United States, 552 U.S. 38, 50, 52 (2007). The nature and circumstances of this offense and

the history and characteristics of Mr. Skelos strongly support a variant sentence that would

                                              16
        Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 20 of 23




enable Mr. Skelos to be removed from his family and community for the shortest possible

duration. 18 U.S.C. § 3553(a).

                  Both the number and content of the scores of letters written in support of Mr.

Skelos establish beyond doubt that he is a person of exceptional character who has shown a

life-long concern for the needs and well-being of others. 11 The probation officer confirms:

         “More than 180 family members, friends and associates provided written
         statements attesting to Skelos’ good character, generosity, and caring nature.
         It appears that in the more than 30 years that Skelos had been a New York
         State Senator, he has done a tremendous amount of good for his
         [constituents] and others in need. More recently, Skelos has exhibited his
         generous nature by providing a home and services to his ex-daughter-in-law
         and his grandsons, who both suffer from autism.”
DGS PSR, at 40.

                  In this circumstance, the conduct for which Mr. Skelos stands to be sentenced

sharply deviates from a life of dedicated service and good works. As such, it is wholly

aberrant in character. We respectfully request that Mr. Skelos’ lifetime of demonstrated

decency to others receive overriding credit as establishing a compelling (and merited) basis

for leniency. As the probation officer describes in recommending a downward variance:

         “His advanced age, physical health, emotional health, and his charitable and
         good services are also considered in this recommendation. We recognize that
         Skelos’ conduct of taking on a “parental” role for his grandsons, even when
         faced with these pending legal matters, is admirable and should be




11
          See, e.g., Ann Marie Diaz; Gail Skelos; Robin Sackstein; Fr. Joakim Valasiadis; Carla Silverstein; Charles
Silverstein; Michael McGuiness; Thomas Lester; Kelly McCready; Beatrice Armony; Frank Alleva; Don DiBrita;
Elizabeth Finlay; Olga Gazonas; Marie Gange; Francis Patience; Lewis Bazakos; Robert Mujica; Deborah Bass; Charles
Casolaro; Marie Gange; Welquis and Miriam Lopez; Peter Michelis; Faith Skelos; Barbara Drago; Paul Durnan; Rabbi
David Zwiebel; Jean Profeta; Jeffrey Harrington; Rita Orefice; Robert Mujica; Beatrice Armony; Justine DiBrita; Welquis
and Miriam Lopez; Kelly McReady; Margaret Martinez Malito; Constantine N. Katsoris; William Adelhelm; Anastasia
Skelos Lester; Lois Beedenbender; Dennis and Janet Corbi; Patricia Banhazl; Lewis Bazakos; Olga Gazonas. Org. Mem.,
at 22-23 (“These acts of kindness were far removed from any press releases and campaign trail and were
extended to all. The letters on his behalf describe Mr. Skelos as “exceptional,” “honest,” “unselfish,”
“admired,” “kind-hearted,” “generous,” and “compassionate.”).


                                                          17
           Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 21 of 23




           acknowledged. Additionally, we do not believe that Skelos poses a risk to the
           community.”12
DGS PSR, at 40.


The Probation Office has recommended a downward variance. For the many reasons

described in this memorandum and the accompanying letters, we respectfully submit that a

further downward variance is warranted.

                  No one who has witnessed the very public fall and tragedy of Dean Skelos

would deny that his conduct has already wrought a terrible punishment. See, supra, pp. 11-

12. Mr. Skelos has lost nearly everything dear to him. He has lost his reputation, his ability

to serve the community, his grandchildren who have moved away and been forced to start

over, his relationship with his son, Adam, and his good health, which has given way to

serious depression. 13 Because the significant negative and public consequences that Mr.

Skelos has endured, and will continue to endure, serve as powerful deterrent, both generally

to others, and specifically to Mr. Skelos, we respectfully submit that a prolonged prison

sentence does not serve a constructive legal or personal purpose.


     II.      The Avoidance of Unwarranted Sentencing Disparities

                  Furthermore, in view of Mr. Skelos’ aforementioned extraordinary public and

private service, we submit that few public corruption cases, if any, have more persuasive

mitigating factors. That said, the case which most involves a “defendant with a similar


12
  Mr. Skelos poses no risk to society or of recidivism and, thus, there is little reason to sentence him in any
part based on a need to “protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C);
United States v. Adelson, 441 F. Supp. 2d 506, 514 (S.D.N.Y. 2006).
13
  As a result of the trials and publicity (and the reality of internet searches), Ann Marie has chosen to legally
use her last name, Diaz, for Dean Jr. and Dylan in the future. Dean understands and supports her decision in
the best interest of the boys, but it is extremely difficult for him to see the legacy of his name wiped away
because of his errors in judgment.


                                                       18
           Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 22 of 23




record who [was] found guilty of similar conduct” is United States v. Robert F. McDonnell, No.

3:14-cr-12 (E.D.Va. Jan. 6, 2015). 18 U.S.C. § 3553(a)(6).14                         There, as here, a family

relationship was intrinsic to the corruption charges and also, as here, Mr. McDonnell

testified on his own behalf. Fairly viewed, the conduct in McDonnell was of a different

character: it included 5th Avenue shopping trips, a Rolex watch, vacations, undocumented

“loans," yacht rentals, and the use of Ferraris by McDonnell himself.15                            There, the

sentencing Court rejected the government’s request for a lengthy sentence, and instead

imposed a sentence of 24 months on Mr. McDonnell. The Court based its sentence on Mr.

McDonnell’s many years of public service, exceptional character and good works, both in

public and particularly in private, factors which are indisputably present here – and exist

here with even greater force.               Accordingly, we respectfully submit that the period of

incarceration for Mr. Skelos be no greater than that imposed on Mr. McDonnell, and that

such a sentence would be “sufficient, but not greater than necessary” to satisfy the interests

of justice in this case. See also United States v. Renzi, 4:08-cr-00212 (D.Ariz. Oct. 28, 2013)

(36-month prison sentence after being convicted of supporting federal land exchange

legislation in exchange for personal benefits more extensive than at issue here).

                    We will not burden the Court by re-describing the community service projects

discussed in the Original Memorandum, except to say that all of those organizations have

enthusiastically indicated an ongoing willingness to work with the probation department to

fashion an appropriate community service program to serve as an element of Mr. Skelos’

sentence. Org Mem., at 43-45. However, if Your Honor deems it appropriate to impose

14
  “The court, in determining the particular sentence to be imposed, shall consider . . . the need to avoid
unwarranted sentence disparities among defendants with similar records who have been found guilty of similar
conduct.” 18 U.S.C. § 3553(a)(6).
15
     See United States v. McDonnell, 792 F.3d 478, 486-494 (4th Cir. 2015) (describing conduct).

                                                          19
Case 1:15-cr-00317-KMW Document 455 Filed 10/12/18 Page 23 of 23
